COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              SALENA NICHOLE SHOWERS

              v.    Record No. 1782-14-3

              SHENANDOAH VALLEY DEPARTMENT
               OF SOCIAL SERVICES

              SALENA NICHOLE SHOWERS

              v.    Record No. 1783-14-3

              SHENANDOAH VALLEY DEPARTMENT
               OF SOCIAL SERVICES
                                                                               MEMORANDUM OPINION*
                                                                                   PER CURIAM
              SALENA NICHOLE SHOWERS                                             JANUARY 20, 2015

              v.    Record No. 1784-14-3

              SHENANDOAH VALLEY DEPARTMENT
               OF SOCIAL SERVICES

              SALENA NICHOLE SHOWERS

              v.    Record Nos. 1785-14-3

              SHENANDOAH VALLEY DEPARTMENT
               OF SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                                              Victor V. Ludwig, Judge

                              (Jody L. Castillo; Castillo Law, PLC, on brief), for appellant.

                              (James B. Glick; Susan B. Read, Guardian ad litem for the minor
                              children; Vellines, Glick & Whitesell, P.L.C.; Black, Noland &
                              Read, P.L.C., on brief), for appellee.


                    *
                        Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        Salena Nichole Showers (mother) appeals the orders terminating her parental rights to her

children. Mother argues that the trial court erred by (1) terminating her parental rights and

approving the goals of adoption for the children because the Shenandoah Valley Department of

Social Services (the Department) failed to prove that it was in the children’s best interests to do so;

(2) not recording the trial and preventing mother from being able to secure a transcript of the

hearing; and (3) entering its own written statement of facts and denying mother the ability to file her

own statement of facts. Upon reviewing the record and briefs of the parties, we conclude that

these appeals are without merit. Accordingly, we summarily affirm the decision of the trial

court. See Rule 5A:27.

                                          BACKGROUND

        We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

        Mother has two children, a five year old and a two year old, who are the subject of these

appeals. In early January 2013, the Department entered into a safety agreement with mother.

The agreement required mother to leave the children in the custody of her mother (the maternal

grandmother) and to have supervised visitation with the children. A representative of Child

Protective Services (CPS) and the Sheriff’s Department came to a residence where mother and

the children were staying. They suspected that mother was under the influence of a drug. She

tested positive for methamphetamines. Since mother had not been following the safety

agreement and was under the influence, the Department removed the children from mother’s care

on January 25, 2013.

        On February 27, 2013, the Augusta County Juvenile and Domestic Relations District

Court (the JDR court) entered orders finding that the children were abused or neglected.

                                                  -2-
       The Department required mother to complete a psychological examination and follow the

recommendations, which included intensive drug treatment, random drug screens, and

counseling. Mother tested positive for methamphetamines on May 1 and August 7, 2013. She

was clean at the drug screen in September 2013 and did not appear at the one in October 2013.

Mother was arrested on October 29, November 22, and December 12, 2013 for charges of

driving under the influence and possession of a controlled substance.

       The Department referred mother to two drug treatment programs, but she did not

complete either one. There was evidence that mother entered another drug treatment program,

the Boxwood program, but she was terminated from the program for a violation of the rules. She

had nearly completed the first component of the Boxwood program before her termination.

There also was evidence that on May 20, 2014, mother completed a day treatment program at the

Valley Community Services Board and was enrolled in, but had not completed, an after-care

program.

       In addition to her failure to comply with the above requirements, mother also failed to

complete a parenting class.1

       Furthermore, the Department referred mother to a program that would assist her with

obtaining housing, employment, and her driver’s license. Mother did not cooperate with the

program. She failed to obtain housing and instead, lived with friends or her brother. She was

not employed while the children were in foster care and at the time of the final hearing.

       Generally, with some exceptions, mother met regularly with the Department’s

representatives and maintained her weekly visitation with her children. However, the

Department suspended the visitations on October 30, 2013 because mother was abusing drugs.


       1
        She testified at the circuit court hearing that she had enrolled in a parenting class that
was scheduled to begin after the hearing.

                                                -3-
          As of September 2013, the children have been living with the oldest child’s paternal

grandmother. The children are doing well in her care.

          On February 12, 2014, the JDR court terminated mother’s parental rights and approved

the foster care plans with the goals of adoption. Mother appealed to the circuit court. After

hearing all of the evidence and argument on June 3, 2014, the circuit court issued its ruling from

the bench. It found that the Department presented clear and convincing evidence that it was in

the children’s best interests to terminate mother’s parental rights pursuant to Code

§ 16.1-283(C). On July 7, 2014, the circuit court entered the final orders terminating mother’s

parental rights and approving the foster care plans with the goals of adoption. Mother timely

noted her appeal.

          On August 28, 2014, mother presented her notice and proposed written statement of facts.

The guardian ad litem for the minor children filed objections to the proposed statement of facts.

The circuit court found that both submissions were “incomplete, and, in some regards, . . .

inaccurate.” Therefore, on September 19, 2014, the circuit court prepared and entered its own

written statement of facts.

                                              ANALYSIS

                                     Termination of parental rights

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.




                                                  -4-
        Mother argues that the trial court erred in terminating her parental rights. She contends

that she completed a drug program and was committed to following through with the

recommendations, so she did not relapse.

        The circuit court terminated mother’s parental rights pursuant to Code § 16.1-283(C)(2),

which states that a court may terminate parental rights if:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed twelve
                months from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

        The Department removed the children from mother’s custody due to concerns about her

drug use. While the children were in foster care, mother continued to abuse drugs and failed at

least two drug screens. She was arrested three times for driving under the influence and

possession of a controlled substance. She did not complete the recommended drug treatment

programs; however, there was evidence that she completed a day treatment program

approximately two weeks before the hearing. She had not completed the after-care program.

The circuit court stated,

                Despite her best intentions (and perhaps expectations), she had not,
                at the time of the hearing in this Court, fully completed a substance
                abuse course, and if past is prologue, her history of effort in that
                regard does not result in an optimistic prediction of her succeeding
                with the current course.

        In addition, she never completed parenting classes while the children were in foster care.

She signed up for a parenting class that started after the final hearing. The circuit court noticed

that mother “intended to complete a parenting class, but 17 months after the removal, that, too,

was a hope on the horizon, the course not beginning until two weeks after the hearing.”




                                                 -5-
       Furthermore, the circuit court was concerned that mother still did not have stable housing

or employment at the time of the hearing. The circuit court found “[m]ost compelling[]” the fact

that mother admitted that she was not able to care properly for the children at the time of the

hearing.

       The circuit court commented that mother’s “progress, if progress there is, is hardly

substantial.” The circuit court held that mother was “not ready to receive her children, [and] it is

a fair and reasonable conclusion that she will never be in a position to do so.”

       The evidence proved that mother had not substantially remedied the situation that led to

the children being placed in foster care. As she admitted, she was not ready to care for the

children, despite the services provided by the Department. The children had been in foster care

for seventeen months at the time of the final hearing and needed a stable, safe environment.

       As the circuit court explained, “[i]t is clearly not in the best interests of a child to spend a

lengthy period of time waiting to find out when, or even if, a parent will be capable of resuming

his [or her] responsibilities.” Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535,

540, 394 S.E.2d 492, 495 (1990).

       Considering the totality of the evidence, the circuit court did not err in terminating

mother’s parental rights and finding that it was in the children’s best interests to do so.

                                             Rule 5A:18

       Mother also argues that the trial court erred by not securing a court reporter for the final

hearing and then issuing its own written statement of facts of the proceeding. Mother signed the

order in which the circuit court stated that it was preparing its own written statement of facts as

“seen and objected to,” but never brought the specific issues raised in the second and third

assignments of error to the attention of the trial court.




                                                 -6-
       We “will not consider an argument on appeal which was not presented to the trial court.”

Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998); see Rule 5A:18

(“No ruling of the trial court . . . will be considered as a basis for reversal unless an objection

was stated with reasonable certainty at the time of the ruling, except for good cause shown or to

enable the Court of Appeals to attain the ends of justice.”). A statement of “seen and objected

to” is insufficient to preserve an issue for appeal. Lee v. Lee, 12 Va. App. 512, 515, 404 S.E.2d
736, 738 (1991) (en banc).

       Accordingly, we will not consider mother’s second and third assignments of error.

                                           CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                             Affirmed.




                                                 -7-